ORIGINAL
      3Jn tbe mlniteb ~tate.s (!Court of jfeberal (!Claims
                                        No. 18-78L
                                   (Filed June 29, 2018)
                                 NOT FOR PUBLICATION

* * * * * * * * * * * * * * * * * *                                   FILED
                                         *
                                         *                          JUN 2 9 2018
FLORDELIZA A. HAWKINS,                   *                         U.S. COURT OF
                                         *                       FEDERAL CLAIMS
                    Plaintiff,           *
                                         *
      v.                                 *
                                         *
THE UNITED STATES,                       *
                                         *
                    Defendant.           *
                                         *
* * * * * * * * * * * * * * * * * *


                    MEMORANDUM OPINION AND ORDER

       Plaintiff, Flordeliza A. Hawkins, asserts a numb er of claims against the
Department of Housing and Urban Development (HUD) related to the foreclosure
on h er home by SunTrust Bank. The government has moved to dismiss this case
under Rules 12(b)(l) and 12(b)(6) of the Rules of the United States Court of Federa l
Claims (RCFC). See Motion to Dismiss the Amended Complaint at 1 (Def.'s Mot.),
ECF No. 11. Because Mrs. Hawkins has failed to state a claim for relief that falls
within this court's jurisdiction, the government's motion to dismiss this case must
be GRANTED.

                                   I. BACKGROUND

       In a complaint and a subsequent amendment, plaintiff complains about the
foreclosure on h er home-as a result of which she and her ailing husband were
evicted. She asserts that HUD was somehow involved b ecause of a HUD form used
in the process of obtaining the mortgage. The details in the complaint are sketchy,
but other p apers provide further information.

     Plaintiff first filed her complaint with this Court on January 16, 2018. See
ECF No. 1. In the complaint, Mrs. Hawkins alleged that HUD had taken her


                                                             7012 3460 0001 7791 7869



                                             •
property by fraudulent means and without due process. Id. at 1-4.1 Very few facts
were given. Plaintiff also complained that the state court had erred in not finding
that the foreclosure and eviction were unlawful. Id. at 2. Her claimed damages
amounted to $2 million. ECF No. 1-2, at 1.

       After the government filed its first motion to dismiss this case, Mrs. Hawkins
filed what appeared to be an amendment to her complaint, and was treated as such.
See ECF No. 10. In the amendment, Mrs. Hawkins directly alleged that HUD was
involved in her mortgage transaction with SunTrust Bank because SunTrust used a
HUD form at the closing. Id. at 5. She claimed that this made HUD the guarantor
of her property and that without HUD, SunTrust would not have extended the loan.
Id. She also appeared to assert that the mortgage contract is unenforceable without
HUD as the guarantor. Id. In this paper, she claimed that she was owed $1 million
in compensatory damages as well as the right to reclaim her house. Id. at 7.
Further, she explained how this home equity loan was meant to help get her
restaurant business off the ground. Id. at 6. Plaintiff and her husband had to close
the business in 2009. Id. Then, in 2013, their house was foreclosed upon. Id. As a
basis for this court's jurisdiction, Mrs. Hawkins listed several constitutional
provisions which she claimed were violated by the taking of her home-specifically
mentioning the Fourteenth Amendment's Due Process Clause, the Fourth
Amendment's protection against unreasonable searches and seizures, and the Ninth
Amendment. Id. at 4.

       The government then moved to dismiss Mrs. Hawkins's amended complaint
based on a lack of subject-matter jurisdiction or failure to state a claim. See
generally Def.'s Mot. Plaintiff responded by arguing that she is entitled to relief
from judgment under the Federal Rules of Civil Procedure. ECF No. 12, at 1. She
also attached a copy of her amended complaint, explaining that it demonstrated
how her constitutional rights, civil rights, disability rights, and human rights were
violated. Id. She then maintained that the Eleventh Amendment does not protect
the state officials and judges who violated her federal-law rights. Id. at 1-2.

       A few days later, Mrs. Hawkins filed a supplemental response, alleging for
the first time that the state court had violated her Seventh Amendment rights by
not giving her a jury trial. ECF No. 13, at 1. She also asserted that this court is a
"higher court" and that it has jurisdiction to review the state court's decision. Id.
She restated her argument that HUD is a party to the mortgage transaction
because its name appears on the heading of a document. Id. Additionally, she
alleged that the mortgage contract is void because it did not comply with HUD's

1  Most of plaintiff's papers do not include any form of pagination. The Court
utilizes the pagination provided in ECF. The Court will accept "the alleged facts in
the complaint as true" for the purposes of deciding the government's motion. Pixton
v. B&B Plastics, Inc., 291F.3d1324, 1326 (Fed. Cir. 2002).

                                         -2 -
homestead exemption. Id. Plaintiff also argued that a "thorough and complete
investigation and audit should have been conducted" before her bedridden husband
and herself were thrown out into the freezing rain. Id. She further claimed that
HUD was negligent in not promulgating rules and regulations to protect against
such harsh treatment. Id.

       Plaintiff attached several documents as exhibits to her amended response.
The first appears to be a portion of an administrative ruling finding Mrs. Hawkins
disabled under the Social Security Act. Id. at 4. Property-tax documents,
documents relating to the state court proceeding, copies of regulations, and several
documents related to her husband's medical issue were also included. Id. at 5-20.
Finally, Mrs. Hawkins provided a copy of the HUD mortgage form referenced in
several of her papers. It is a HUD-1 Settlement Statement. See ECF No. 13, at 21.
This document is a HUD form with "U.S. Department of Housing & Urban
Development" appearing at the top. Id. The form was filled out and signed by a
settlement agent, Charles L. Anderson, and then signed by plaintiff and her
husband. See id. No representative from HUD signed the form. See id.

       Following the government's filing of its reply, Mrs. Hawkins filed yet another
paper with this Court on April 23, 2018. See ECF No. 17. The paper emphasized
the terrible ordeal of the eviction from her home by SunTrust Bank, with her
bedridden husband, her pet birds, and all of her belongings being put out into the
cold. Id. at 1. She then reasserted that HUD played a role in her suffering.
Specifically, she contends that the HUD-1 Settlement Statement makes it evident
"that HUD is the primary lender" and maintains that, without HUD's involvement,
SunTrust would not have made the loan. Id. She then reiterates that this court
has jurisdiction because her constitutional rights were violated. Id. at 2. Finally,
she claims that HUD was negligent in not establishing rules to prevent banks from
violating peoples' rights. Id. She requests $1 million in damages, the return of her
house, and the ability to submit this case to a jury. Id.

        Finally, plaintiff submitted a new paper, uncompliant with this court's rules,
on April 26, 2018. In the Court's previous order, allowing the April 23, 2018 paper
to be filed, the Court advised Mrs. Hawkins that she should not attempt to file any
additional papers at that time. ECF No. 16. Given that it is unlikely that Mrs.
Hawkins had received a copy of that order when she mailed her new paper, the
Court will allow the submission received on May 7, 2018, to be filed as a sur-reply to
the government's reply supporting its motion to dismiss this case. Plaintiff's
motion to file this document under seal is GRANTED, as some of the attached
exhibits contain sensitive personal information.

       In sum, plaintiff's argument is essentially that the use of the HUD-1
Settlement Statement involved HUD itself in the mortgage transaction. She
asserts that "HUD is the primary lender" simply because its name appeared at the
top of the form. ECF No. 17, at 1. She also claims that HUD was the guarantor of

                                         -3-
her property. ECF No. 10, at 5. Indeed, she claims that the mortgage contract is
unenforceable because, if not for HUD serving as a guarantor, SunTrust Bank
would not have given her a loan. Id. She further complains that HUD was
negligent in imposing and enforcing its housing regulations against SunTrust Bank.
ECF No. 13, at 1. Thus, HUD is accused of being responsible for SunTrust's
wrongful eviction of plaintiff and her husband-an alleged violation of her
constitutional and civil rights. ECF No. 17, at 1-2.

      Plaintiff also argues that the state-court proceedings she initiated against
SunTrust violated her constitutional rights by not providing her with a jury trial.
ECF No. 13, at 1. She asks that this Court reverse the state court's decision, award
her damages, and order the return of her house. ECF No. 10, at 7; ECF No. 12, at 1.

                                  II. DISCUSSION

   A. Standard of Review

       Under RCFC 12(b)(l), this court must dismiss claims that do not fall within
its subject-matter jurisdiction. When considering a motion to dismiss a case for lack
of subject-matter jurisdiction, courts will accept as true all factual allegations the
non-movant made and draw all reasonable inferences in the light most favorable to
that party. See Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Pixton, 291 F.3d at
1326 (stating that on a motion to dismiss for lack of subject-matter jurisdiction this
court views "the alleged facts in the complaint as true, and if the facts reveal any
reasonable basis upon which the non-movant may prevail, dismissal is
inappropriate"); CBY Design Builders v. United States, 105 Fed. Cl. 303, 325 (2012).

       While a pro se plaintiff's filings are to be liberally construed, see Erichson v.
Pardus, 551 U.S. 89, 94 (2007), this lenient standard cannot spare from dismissal
claims which fall outside this court's jurisdiction. See, e.g., Henhe v. United States,
60 F.3d 795, 799 (Fed. Cir. 1995). It is incumbent on the plaintiff to properly invoke
the court's jurisdiction by establishing either a breach of contract by the federal
government or identifying a money-mandating law which was allegedly violated by
the government. See United States v. Mitchell, 463 U.S. 206, 216-17 (1983). A
plaintiff's pro se status does not relieve her of the obligation to demonstrate
jurisdiction by a preponderance of the evidence. See McNutt v. Gen. Motors
Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936) (explaining the plaintiff's
responsibility for showing that the claim falls within the court's jurisdiction);
Henhe, 60 F.3d at 799 (noting that a plaintiff's status does not excuse defects in the
complaint); Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748 (Fed. Cir.
1988) (stating that the burden of proof for establishing jurisdiction is by a
preponderance of the evidence).

     Even if the plaintiff asserts claims that fall within the court's jurisdiction,
she must still present a valid claim on which the Court can grant relief. See RCFC

                                          -4-
12(b)(6). "When considering a motion to dismiss a case for failure to state a claim
upon which relief can be granted pursuant to Rule 12(b)(6), a court accepts all well-
pled facts as true and draws all reasonable inferences in plaintiff's favor." Silver
Buckle Mines, Inc. v. United States, 117 Fed. Cl. 786, 791 (2014) (citing Scheuer, 416
U.S. at 236; Pixton, 291 F.3d at 1326; Englewood Terrace Ltd. P'ship v. United
States, 61 Fed. Cl. 583, 584 (2004)). Granting a motion to dismiss a case for failure
to state a claim "is appropriate when the facts asserted by the claimant do not
entitle him to a legal remedy." Lindsay v. United States, 295 F.3d 1252, 1257 (Fed.
Cir. 2002). Denial of the motion is warranted when the complaint presents
"sufficient factual matter, accepted as true, to 'state a claim to relief that is
plausible on its face."' Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

   B. Analysis

       Plaintiff's complaint and supporting papers can be construed to assert a
breach-of-contract claim against HUD. As such, the Court will consider whether
Mrs. Hawkins has properly pled the existence of a contract with the federal
government. She also appears to allege HUD is responsible for the taking of her
property. See ECF No. 1, at 2. And she further claims that numerous
constitutional and statutory rights were violated. Thus, the Court will determine if
she has stated a claim rooted in a constitutional or statutory provision "mandating
compensation by the Federal Government for the damage sustained." United States
v. Testan, 424 U.S. 392, 400 (1976) (quoting Eastport S.S. Corp. v. United States,
372 F.2d 1002, 1009 (Ct. Cl. 1967)).

       Before reviewing the plaintiff's claims, there are several minor defects in her
complaint to be addressed. First, plaintiff asks that this Court order the return of
her property. ECF No. 10, at 7. While the court can grant non-monetary remedies
in certain specified circumstances where the relief is incidental to the award of
monetary damages, see 28 U.S.C. § 149l(a)(2), we do not possess the broad equitable
powers which would be necessary to issue plaintiff's requested relief. See United
States v. Tohono O'Odham Nation, 563 U.S. 307, 313 (2011) (citing United States v.
King, 395 U.S. 1, 2-3 (1969)). As such, this Court will consider only whether Mrs.
Hawkins is entitled to money damages.

       Plaintiff has also made a demand for a jury trial. ECF No. 17, at 2. The
rules of this court, however, make no provision for jury trials. See RCFC 38 and 39.
Because this court is an Article I court, the right to a jury trial under the Seventh
Amendment does not apply. Rohland v. United States, 135 Fed. Cl. 36, 38 (2017).
Indeed, by filing a complaint with this court, a plaintiff "waives the right to a jury




                                         -5-
trial." Id. (quoting Arunga v. United States, 465 F. App'x 966, 967 n.2 (2012)).
Therefore, plaintiff's request for a jury trial must be DENIED.2

      With these defects addressed, it is now possible to consider whether Mrs.
Hawkins has asserted a claim in accord with RCFC 12(b)(l) and 12(b)(6). For the
reasons given below, this Court concludes that Mrs. Hawkins has failed to state a
claim complying with RCFC 12. As such, her case must be DISMISSED.

       1. Contract Claim

       While Mrs. Hawkins has styled this case as a takings claim, see ECF No. 1, at
2, the thrust of her argument sounds in contract. She basically asserts that the use
of the HUD-1 Settlement Statement made HUD the guarantor of her mortgage.
ECF No. 10, at 3. The mere use of a HUD form, however, is not enough to state a
valid contract claim against the United States.

      When asserting that the government has entered into a contract, the plaintiff
must show: "l) mutuality of intent to contract; 2) consideration; and, 3) lack of
ambiguity in offer and acceptance." City of El Centro v. United States, 922 F.2d 816,
820 (Fed. Cir. 1990). Further, the plaintiff must demonstrate that the government's
agent or representative "whose conduct is relied upon must have actual authority to



2 The government believes that Mrs. Hawkins is seeking to obtain relief from
defendants other than the United States. Def.'s Mot. at 6. While actions by
SunTrust Bank gave rise to this litigation, it does not appear to the Court that Mrs.
Hawkins has attempted to include SunTrust or other private parties as defendants.
But to the extent that Mrs. Hawkins seeks to include other defendants in this suit,
the Court notes that it would not have jurisdiction over any claim against a person
or entity other than the United States. See Eden Isle Marina, Inc. v. United States,
113 Fed. Cl. 372, 464 n.128 (2013) (explaining how the United States is the only
proper defendant in this court).

       There are, however, instances where Mrs. Hawkins appears to allege that
state officials and judicial officers acted unlawfully in evicting her from her home
and in adjudicating her case. See ECF No. 12, at 1. To the extent that she seeks to
hold those individuals liable, this Court is unable to review any such claims. See
Anderson v. United States, 117 Fed. Cl. 330, 331 (2014) ("This court does not have
jurisdiction over any claims alleged against states, localities, state and local
government entities, or state and local government officials and employees;
jurisdiction only extends to suits against the United States itself."); see also Trevino
v. United States, 557 F. App'x 995, 998 (Fed. Cir. 2014) (explaining that this court
cannot hear claims against "states, localities, state and local government officials,
state courts, state prisons, or state employees").

                                          -6-
bind the government in contract." Id. (quoting Jiida v. United States, 6 Cl. Ct. 441,
452 (1984)).

       Plaintiff fails to allege the formation of a contract. She has not provided facts
demonstrating the formation of an agreement whereby the federal government-in
the form of HUD-would guarantee her mortgage or provide her with assistance in
the event of default. Her entire argument is premised on the use of a HUD form in
the mortgage-closing documents. But the use of a form published by a federal
entity is not enough to make the government a party to the contract. There must be
evidence that the government intended to enter a contract with the plaintiff. See
Bailey v. United States, 54 Fed. Cl. 459, 485-86 (2002) (discussing the required
mutuality of intent to contract).

       The HUD-1 Settlement Statement in no way indicates an intent on the part
of the government to guarantee plaintiff's mortgage. The statement is prepared by
a settlement agent. Understanding the HUD-1 Settlement Statement, LEGAL
ASSISTANT (Sept. 16, 2011), https://www.thelegalassistant.com/2011/09/16/
understanding-the-hud-1-settlement-statement/. Its purpose is to itemize all of the
costs and fees associated with obtaining a real-estate loan-such as title-search
fees, appraisal fees, document preparation costs, and taxes. Id. The only
signatories to the statement are the settlement agent-here Charles L. Anderson of
Kenyon, Lusk & Anderson-and the borrower-plaintiff's husband. See ECF No.
13, at 21. Plaintiff also signed the form to certify that it was a true copy. Id. No
agent of HUD is a signatory. And the reason why the borrower signed the
statement was only to "acknowledge receipt of a completed copy of this statement &
any attachments referred to herein." Id.

      The HUD-1 Settlement Statement does not show the existence of a contract
between Mrs. Hawkins and the federal government. It does not contain terms that
can be construed to mean that HUD would assist Mrs. Hawkins in the event of a
default on the mortgage. Hence, she has neither shown an intent to contract nor an
unambiguous offer. Further, Mrs. Hawkins has failed to indicate that an agent of
HUD vested with authority to make such an agreement offered to have HUD serve
as a guarantor. Thus, the facts pled do not support the existence of a valid contract
claim. The claim must therefore be dismissed for want of jurisdiction. See Rich's
Mushroom Serv., Inc. v. United States, 521F.3d1338, 1344 (Fed. Cir. 2008).

      2. Tahings Claim

       Because Mrs. Hawkins has styled her claim as a takings claim, the Court
next considers whether the facts support of an appropriation of a protected property
interest by the federal government. In evaluating whether a plaintiff is owed just
compensation from a taking, the court utilizes a two-part test. First, it "determines
whether the claimant has identified a cognizable Fifth Amendment property
interest that is asserted to be the subject of the taking." Acceptance Ins. Cos. v.

                                          -7-
United States, 583 F.3d 849, 854 (Fed. Cir. 2009). If the court finds a cognizable
property interest, it next decides "whether that property interest was 'taken."' Id.

       Plaintiff, at certain points, appears to argue that HUD was complicit in the
foreclosure because it promulgates housing rules and regulations. See ECF No. 17,
at 1-2. This court, however, has found that such assertions do not state a valid
takings claim. In Houston v. United States, the plaintiff alleged that Fannie Mae
had "condoned" the foreclosure of plaintiff's property by Bank of America. 132 Fed.
CL 339, 342 (2017). But because a privately-owned bank conducted the foreclosure,
the court noted that it was without jurisdiction to entertain the claim. Id. at 343.
And even if the government was somehow involved, so as to give the court
jurisdiction, the plaintiff still failed to state a valid claim. Id. Specifically, the
plaintiff "alleged no public use of his real property." Id.

       Plaintiff's complaint suffers from the same defects. Her home was foreclosed
upon by SunTrust Bank-a private entity. Nothing in the pleadings or papers
submitted by Mrs. Hawkins suggests that the federal government played a role in
SunTrust's decision to foreclose on her home. There is also nothing in the complaint
or supporting papers about her home being acquired for a public use. As such, Mrs.
Hawkins has failed to state a takings claim falling within this court's jurisdiction.
See Bell v. Hood, 327 U.S. 678, 682-83 (1946) (explaining how a court can dismiss a
claim for lack of jurisdiction "where such a claim is wholly insubstantial and
frivolous").

      3. Miscellaneous Claims

       Plaintiff also asserts a variety of other claims, ranging from a deprivation of
constitutional rights to misfeasance by HUD in promulgating its regulations. For
the reasons discussed specifically below, this court has no jurisdiction to entertain
any of these claims.

       First, Mrs. Hawkins is under the impression that this court is a "higher
court" capable of correcting any legal deficiencies by the state court in the case she
brought against SunTrust Bank. ECF No. 13, at 1. The court is unable to review
the correctness of decisions by other courts. See Vereda, Ltda. v. United States, 271
F.3d 1367, 1375 (Fed. Cir. 2001); Robinson v. United States, 135 Fed. CL 556, 558
(2017); Burlison v. United States, 75 Fed. CL 736, 7 41 (2007). Thus, this Court
cannot determine whether Mrs. Hawkins's mortgage contract is unenforceable-as
doing so would necessarily require reviewing whether the state court's decision was
in accord with the law.

       Similarly, plaintiff also appears to request that this Court set aside the
judgment of the state court, ostensibly under RCFC 60(b). ECF No. 12, at 1.
Plaintiff misunderstands this rule, no doubt because she is proceeding without
counsel. Under RCFC 60, our court may only set aside one of its prior judgments,

                                         -8-
not those of other courts. Haddad v. United States, Nos. 15-640C & 15-820C, 2015
WL 7730933, at *2 n.6 (Fed. Cl. Nov. 30, 2015) (citing Carney v. United States, 199
Ct. Cl. 160, 162-64 (1972)).

        Plaintiff also raises a number of constitutional arguments. She contends that
the state court violated her Seventh Amendment rights by not giving her a jury
trial in her case against SunTrust. ECF No. 13, at 1. As already discussed above,
this court has no authority to review and reverse the decision of another court.
Hence, this Court has no jurisdiction over this claim. The Court further notes that
this claim is meritless, as the Seventh Amendment jury-trial right has not been
incorporated against the states. See McDonald v. City of Chicago, 561 U.S. 7 42, 765
n.13 (2010) (noting that the Seventh Amendment's right to a jury trial is one of a
handful of provisions in the Bill of Rights that does not fully apply to the states).
And in any event, actions by a state government entity are not within our
jurisdiction. See 28 U.S.C. § 1491.

        Plaintiff also asserts that her eviction violated her constitutional rights and
civil rights generally. See ECF No. 10, at 4; ECF No. 12, at 2. She specifically
argues that she was deprived of life, liberty, and property without due process of
law under the Fourteenth Amendment. ECF No. 12, at 5. She also says that the
eviction violated her Fourth Amendment right to be secure in her persons, houses,
papers, and effects against unreasonable searches and seizures. Id. And she claims
that the eviction violated her rights as a citizen under the Ninth Amendment. Id.

       As is frequently the case when non-lawyers represent themselves in
proceedings brought in our court, Mrs. Hawkins misunderstand the jurisdiction
that Congress has given us. Our court has not been empowered to opine on every
matter involving an alleged violation of a constitutional provision. Under the
Tucker Act, 28 U.S.C. § 149l(a)(l), our jurisdiction is restricted to claims for money
damages, and requires "the identification of a money-mandating law which was
allegedly violated by the federal government." Stanwych v. United States, 127 Fed.
Cl. 308, 312 (2016) (citing Mitchell, 463 U.S. at 216-17). For jurisdiction to rest on
the transgression of a constitutional provision, that provision must mandate that
money be paid to particular individuals if violated. See Smith v. United States, 709
F.3d 1114, 1116 (Fed. Cir. 2013) ("To be cognizable under the Tucker Act, the claim
must be for money damages against the United States, and the substantive law
must be money-mandating."); see also Eastport S.S. Corp., 372 F.2d at 1007
(explaining that our predecessor did not have jurisdiction over "every claim
involving or invoking the Constitution").

      The Due Process Clause of the Fourteenth Amendment is not a money-
mandating provision. See LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995) (holding that the Due Process and Equal Protection Clauses of the Fourteenth



                                         -9 -
Amendment are not money mandating).3 Neither is the Fourth Amendment's
protection against unreasonable searches and seizures. See Milgroom v. United
States, 122 Fed. Cl. 779, 800 (2015) (citing cases that have consistently held that
the Fourth Amendment is not money mandating, thus depriving this court of
jurisdiction over Fourth Amendment claims). And the same is true of the Ninth
Amendment. See Hernandez v. United States, 93 Fed. Cl. 193, 198 (2010) (listing
the Ninth Amendment as a provision that is not money mandating). Thus, this
Court has no jurisdiction to hear any of plaintiff's constitutional claims.

       Plaintiff also appears to assert that her statutory civil rights and disability
rights were violated. See ECF No. 12, at 1 (complaining that statutory rights were
violated); ECF No. 13, at 4 (attaching what appears to be an administrative order
finding that Mrs. Hawkins is "disabled"); ECF No. 17, at 2 (asserting that her civil
rights and disability rights were violated). "[F]or a statutory violation to be the
basis for a claim in our court, the statute must require that the United States
government pay money to an individual for non-tortious conduct." Stanwych, 127
Fed. Cl. at 314; see also Mitchell, 463 U.S. at 216-17 ("Not every claim invoking the
Constitution, a federal statute, or a regulation is cognizable under the Tucker Act.
The claim must be one for money damages against the United States, and the
claimant must demonstrate that the source of substantive law he relies upon can
fairly be interpreted as mandating compensation by the Federal Government for the
damage sustained." (citations, internal quotation marks, and footnote omitted)).
Plaintiff, however, has not even cited a statute or a regulation that the government
transgressed. Her general assertions that her rights were violated is not sufficient
to state a claim that she is entitled to payment of money from the government. See
Contreras v. United States, 64 Fed. Cl. 583, 588 (2005) ("[A] claim 'founded ... upon
... any Act of Congress or any regulation of an executive department' must be
based on a law or regulation that either entitles the plaintiff to a payment of money
from the government, or places a duty upon the government, the breach of which
gives the plaintiff a money damages remedy." (alterations in original)).

       Plaintiff also seems to allege tortious conduct in several instances. See ECF
No. 1, at 2-3 (asserting fraud and infliction of emotional distress on the part of the
government in the confiscation of her property); ECF No. 17, at 2 (stating that HUD

s The one exception is that our court does have jurisdiction over illegal exaction
claims under the Due Process Clause of the Fifth Amendment. To make such a
claim, the plaintiff would have to show that the government took the plaintiff's
money and that this exaction violated due process. See Aerolineas Argentinas v.
United States, 77 F.3d 1564, 1572-73 (Fed. Cir. 1996) (citing Eastport S.S. Corp.,
372 F.2d at 1007). The facts of this case, however, do not lend themselves to an
illegal-exaction theory-Mrs. Hawkins has made no allegation that she was
required to pay money to HUD in violation of a constitutional provision. See id. at
1573-74 (discussing the requirement that a plaintiff pay money).

                                        - 10 -
was negligent in imposing and implementing its housing regulations). The Tucker
Act, h owever, specifically withholds jurisdiction from this court over any claims
sounding in tort. 28 U .S.C. § 1491(a)(l); Khalil v. United States, 133 Fed. Cl. 390,
392 (2017). Indeed, t he Federal Tort Claims Act vests only t h e United States
district courts with jurisdiction over tort claims against the United States-
including those for loss of property. 28 U.S.C. § 1346(b)(l); U.S. Marine, Inc. v.
United States, 722 F .3d 1360, 1366 (Fed. Cir. 2013). Thus, to the extent t hat Mrs.
Hawkins argues t h at HUD was negligent in enforcin g any protection s afforded to
h er or that oth er government actors negligently h armed her, t his Court has no
jurisdiction to h ear such claims.

                                 III. CONCLUSION

        While the Court understands t h at Mrs. Hawkins is quite upset over t he loss
of h er home and th e difficulties that the situation h as caused h er, Congress h as not
given t his court jurisdiction to h ear cases like hers . The court cannot review t he
decisions of state courts. Nor can we hear complaints alleging general violations of
the Constitution or civil rights laws . We can only a djudicate claims involving a
contract with the federal government or cases where the governing law mandates
the payment of money. The claims t h at Mrs. Hawkins asserts fall into neither
categor y. As such, plaintiff has failed to state a claim for r elief within this court's
jurisdiction. The government's motion to dismiss this case is GRANTED. The
Clerk sh all close the case.


IT IS SO ORDERED.




                                         ~
                                         J u ge




                                          - 11 -